MAINE SUPREME JUDICIAL COURT                                                    Reporter of Decisions
Decision: 2015 ME 127
Docket:   Cum-15-12
Argued:   June 17, 2015
Decided:  September 22, 2015

Panel:       ALEXANDER, GORMAN, JABAR, HJELM, and HUMPHREY, JJ.



                                 BANK OF AMERICA, N.A.

                                                 v.

                                 SCOTT GREENLEAF et al.

JABAR, J.

         [¶1] This, Scott Greenleaf’s second appeal, follows our decision on his first

appeal, which vacated the foreclosure judgment previously entered in favor of

Bank of America, N.A. (the Bank) based upon the Bank’s lack of standing. See

Bank of Am., N.A. v. Greenleaf (Greenleaf I), 2014 ME 89, ¶¶ 1, 17, 96 A.3d 700.

Greenleaf now appeals from a post-judgment order entered on remand by the

District Court (Bridgton, Darvin, J.) dismissing without prejudice, subject to

conditions, the Bank’s foreclosure complaint.

         [¶2] Greenleaf argues that the court was compelled to enter judgment in his

favor because we vacated the Bank’s judgment after a completed trial.1 We

conclude that dismissal without prejudice was the correct disposition upon remand,
   1
     Greenleaf also argues that the court erred by failing to enter a judgment in his favor because we
vacated the Bank’s judgment due to the Bank’s failure to prove the merits of its case. This argument
misconstrues our decision. See Bank of Am., N.A. v. Greenleaf (Greenleaf), 2014 ME 89, ¶ 17,
96 A.3d 700. We do not discuss it further.
2

where Greenleaf challenged the Bank’s judgment and prevailed on appeal based

upon the Bank’s lack of standing. Consequently, we affirm.

                                        I. BACKGROUND

        [¶3]    The facts of this case were thoroughly discussed in Greenleaf I,

2014 ME 89, ¶¶ 2-5, 96 A.3d 700. In 2006, Greenleaf executed a promissory note

to Residential Mortgage Services, Inc. (RMS). Id. ¶ 2. To secure that debt, he and

Kristina Greenleaf 2 signed a mortgage on property located in Casco. Id. The

mortgage listed RMS as the “lender” and Mortgage Electronic Registration

Systems, Inc. (MERS) as the lender’s “nominee.” Id. In 2011, BAC Home Loans

Servicing, LP, f/k/a Countrywide Home Loans Servicing, LP (BAC) filed a

complaint for foreclosure against the Greenleafs in District Court. Id. ¶ 3 & n.3.

The Bank was later substituted for BAC after the entities merged. Id. ¶ 3 n.3. At a

trial held in 2013, the court admitted multiple exhibits, including a document

purporting to assign the mortgage and the note from MERS to BAC, and a

certification of the merger between BAC and the Bank. Id. ¶ 4. After trial, the

court entered a judgment of foreclosure in favor of the Bank. Id. ¶ 5. Greenleaf

appealed, challenging the Bank’s standing to foreclose, and contesting the court’s




    2
      Kristina was named as a defendant in the original foreclosure complaint, but has not participated in
the action since 2012. Greenleaf I, 2014 ME 89, ¶ 2 n.2, 96 A.3d 700. Because she has not participated
in this appeal, references to “Greenleaf” herein refer only to Scott Greenleaf.
                                                                                                       3

finding that the Bank had established the elements necessary to obtain a

foreclosure judgment. Id. ¶ 1.

        [¶4]    On July 3, 2014, we issued Greenleaf I, observing that Maine’s

foreclosure statutes, 14 M.R.S. §§ 6101-6325 (2013),3 govern both standing to

foreclose and the merits of a foreclosure claim. Greenleaf I, 2014 ME 89, ¶ 8,

96 A.3d 700. In light of this overlap, we endeavored to “clearly distinguish[]

between issues of standing and issues of proof.” Id. As to the issue of standing,

we looked to 14 M.R.S. § 6321, which allows the commencement of a foreclosure

action only by a “mortgagee” or person claiming thereunder.                           Id. ¶ 9.      We

determined that a party qualifies as a “mortgagee” or person claiming thereunder—

and therefore has standing to seek foreclosure—only if that party can show both an

enforceable interest in the note and ownership of the mortgage. Id. ¶¶ 9-12, 17. In

analyzing the Bank’s standing to foreclose, we noted that the Bank had acquired its

interest in Greenleaf’s mortgage from MERS—a nominee that possessed no

interest in the mortgage other than the right to record it. Id. ¶¶ 15-16. “In the

absence of any evidence that the Bank owned Greenleaf’s mortgage, we

conclude[d] that the Bank lacked standing to seek foreclosure on the mortgage and

accompanying note.” Id. ¶ 17. We then explained that even if we were to consider
   3
      Title 14 M.R.S. chapter 713 has since been amended. See, e.g., P.L. 2015, ch. 229, § 1 (effective
Oct. 15, 2015) (to be codified at 14 M.R.S. § 6321); P.L. 2013, ch. 521, § C-1 (effective Aug. 1, 2014)
(codified at 14 M.R.S. § 6323(1) (2014)). The Legislature has also added a new section to the foreclosure
statutes. See P.L. 2013, ch. 521, § B-1 (effective Aug. 1, 2014) (codified at 14 M.R.S. § 6326 (2014)).
4

the merits of the case, we would be compelled to vacate the judgment because the

Bank had failed to establish the elements of its claim. Id. ¶¶ 18-19. We explicitly

noted that our discussion of the merits was distinct from our standing analysis, and

clearly vacated the judgment based on the Bank’s lack of standing. Id. ¶¶ 1, 17, 22

n.13. We did not order remand of any issues or otherwise instruct the trial court as

to any further disposition. See id. ¶ 34.

          [¶5]     On July 23, 2014, the trial court entered an order vacating the

judgment. The court then issued an order granting the parties leave to submit

argument regarding final disposition. After considering the parties’ submissions,

the court dismissed the Bank’s complaint without prejudice, subject to conditions.

The court awarded Greenleaf reasonable costs and attorney fees pursuant to

14 M.R.S. § 6101 (2014). The court also prohibited the Bank from seeking to

recover from Greenleaf (1) in any future action to enforce the note and mortgage,

any costs or attorney fees related to this foreclosure action, and (2) in any future

foreclosure action, any late fees or interest that accrued on the debt in the period

between the commencement of this foreclosure action and its dismissal. 4

Greenleaf appealed.




    4
        The Bank does not challenge these conditions on appeal.
                                                                                      5

                                  II. DISCUSSION

      [¶6] In this case, we consider the effect of a standing defect on the court’s

power to enter a judgment. Greenleaf contends that the trial court was required to

enter a judgment in his favor because the Bank’s case had been tried to completion.

The Bank argues that the court was required to dismiss the complaint because its

standing defect destroyed the court’s subject matter jurisdiction. These contentions

miscomprehend the nature of standing and confuse the principles of jurisdiction

and justiciability. We review de novo, as a matter of law, whether the trial court

erred in dismissing the action due to the Bank’s standing defect. See Hathaway v.

City of Portland, 2004 ME 47, ¶ 9, 845 A.2d 1168.

      [¶7] Although standing “relates to the court’s subject matter jurisdiction,”

JPMorgan Chase Bank v. Harp, 2011 ME 5, ¶ 7, 10 A.3d 718, it is an issue

theoretically distinct and “conceptually antecedent” to the issue of whether the

court has subject matter jurisdiction, Nichols v. City of Rockland, 324 A.2d 295,

296 (Me. 1974) (quotation marks omitted).           Subject matter jurisdiction is a

principle of adjudicatory authority that “refers to the power of a particular court to

hear the type of case that is then before it.” Hawley v. Murphy, 1999 ME 127, ¶ 8,

736 A.2d 268 (quotation marks omitted). Standing is a condition of justiciability

that a plaintiff must satisfy in order to invoke the court’s subject matter jurisdiction
6

in the first place. Wells Fargo Bank, N.A. v. Girouard, 2015 ME 116, ¶ 8 n.3, ---

A.3d ---.

      [¶8] Because standing is “a threshold concept dealing with the necessity for

the invocation of the [c]ourt’s power to decide true disputes,” it is an issue

cognizable at any stage of a legal proceeding, even after a completed trial.

Nichols, 324 A.2d at 296. When discovered, a standing defect does not affect, let

alone destroy, the court’s authority to decide disputes that fall within its subject

matter jurisdiction. Homeward Residential, Inc. v. Gregor, 2015 ME 108, ¶ 19, ---

A.3d ---.    A plaintiff’s lack of standing renders that plaintiff’s complaint

nonjusticiable—i.e., incapable of judicial resolution. See id. ¶ 24.

      [¶9]   Here, the court could not have entered a judgment on remand

addressing the merits of the Bank’s foreclosure claim because the Bank failed to

show the minimum interest that is a predicate to bringing that claim in the first

place. Under these circumstances, the court properly disposed of the case by

entering a dismissal without prejudice. See id.

      The entry is:

                      Judgment affirmed.
                                                                          7

On the briefs:

         John D. Clifford, IV, Esq., Clifford & Golden, PA, Lisbon
         Falls, and Thomas A. Cox, Esq., Portland, for appellant Scott
         Greenleaf

         John J. Aromando, Esq., and Catherine R. Connors, Esq., Pierce
         Atwood LLP, Portland, for appellee Bank of America, N.A.

         L. Scott Gould, Esq., Cape Elizabeth, for amici curiae Jerome
         N. Frank Legal Services Organization and National Consumer
         Law Center

         John A. Cunningham, Esq., and Ryan P. Dumais, Esq., Eaton
         Peabody, P.A., Brunswick, for amicus curiae Maine Bankers
         Association


At oral argument:

         Gerald Petruccelli, Esq., Petruccelli, Martin & Haddow,
         Portland, for appellant Scott Greenleaf

         Elizabeth P. Papez, Esq., Winston & Strawn LLP, Washington,
         D.C., for Bank of America, N.A.



Bridgton District Court docket number RE-2011-109
For Clerk Reference Only